McLaughlin, J. (dissenting):
I dissent. The complaint contains all of the necessary and material allegations to enable the plain tiff to maintain an action under the statute.
*585The status of the plaintiff, the illegal judgment, the threatened injury by which the property of the taxpayers will be burdened, are all alleged. The enforcement of an illegal or unauthorized judgment will be a waste and injury within the meaning of the statute, which gives the plaintiff the right to bring the action.
I do not think that it is necessary for the plaintiff either, to allege or prove that the judgment was fraudulently or collusively entered.
Judgment affirmed, with costs.